Your brilliant election, Mr. President, to the presidency of
the General Assembly at this session pays tribute to your
personal merits and your eminent qualities as a diplomat,
and to your country, Namibia, a country that is to us a
symbol of the struggle against oppression. First of all, allow
me to address our most sincere and warm congratulations
to you. Your country and Burkina Faso share the same
ideals and values, and a similar vision of the future of
Africa and the world. Suffice it to say that we extend to
you in advance our willingness and cooperation for the
success of your mission.
We must also pay tribute to your predecessor, Mr.
Didier Opertti, who so brilliantly discharged his important
responsibilities during this particularly trying year. I pay
tribute as well to our Secretary-General, Mr. Kofi Annan,
whose work at the helm of the United Nations deserves
our appreciation and our fullest support.
Finally, I would like to congratulate the three new
Members that have joined the great family of the United
Nations — Tonga, Nauru and Kiribati.
This session of the General Assembly — the last of
the century — is beginning at a time when recurring and
persistent inter-State and inter-ethnic conflict and hostility
are characteristic of the international scene.
The globalization of the international economy and
the liberalization of world trade appear to have worsened
the economic and social differences between peoples. The
lofty objectives of our Organization — the promotion of
peace, security, justice and equality — seem to be
receding into the distance.
We are faced with increasing challenges, which is
making the task of the United Nations more difficult. And
yet we sense that the coming millennium will be a time
of growth for our peoples, in particular those of the
developing countries.
The waning century threw down every possible
challenge, but it also gave rise to great hopes. It has been
one of the most productive as regards legal instruments
aimed at enhancing the protection and promotion of
human rights. Nevertheless, grave dangers emerged during
this period that came close to jeopardizing humankind's
very existence. The memory of the two great wars
remains very much alive.
It must be underscored that the United Nations —
born of the general upheaval of the post-war period and
charged with working towards peace and a genuine
collective security for our world — has accomplished a
great deal, with the assistance of regional or subregional
organizations such as the Organization of African Unity
(OAU), the Organization of American States, the
Association of South-East Asian Nations, the North
Atlantic Treaty Organization (NATO) and so on.
But despite all these efforts, the quest for peace
remains an immense and difficult undertaking. On the
international scene, wars, conflicts and confrontations of
12


all stripes continue to rage, wiping out any progress made
in the field of development.
In the Middle East, the level of tension between the
parties remains very high, even though recent political
changes have given rise to hopes of a comprehensive
solution to the Palestinian question, particularly since the
signing of the Sharm el-Sheikh Memorandum on 4
September last.
In an international situation so fraught with conflict,
we can only rejoice at seeing the spectre of war, which had
seemed inevitable, recede from East Timor thanks to the
wisdom and realism of the parties to this painful conflict.
I cannot fail to mention the military intervention of the
NATO countries in Yugoslavia and more specifically in
Kosovo, an operation whose legitimacy was supposedly
based on the right of humanitarian intervention. But my
country, Burkina Faso, is among those that believe that
such an intervention should take place only on the basis of
a clear and precise mandate and under the supervision of
the United Nations.
Though the objective of this type of intervention —
protecting a victimized minority — may seem defensible,
the manner in which it was carried out is a cause for
concern because it represents a challenge to the United
Nations and to the basic norms of international law.
Burkina Faso is gratified that the United Nations has taken
up its proper role in the resolution of this conflict.
But Africa is undoubtedly the continent that has
suffered the most from these crises. Though peace has been
restored in Guinea-Bissau, and in Sierra Leone the Lomé
Agreement, signed on 7 July 1999 with the active
participation of Burkina Faso, has put an end to the gunfire,
we must continue tirelessly to strive to resolve the situation
in the Democratic Republic of the Congo, in the Horn of
Africa and in Angola.
In the Democratic Republic of the Congo, a solution
can be found if security issues, which remain the essential
concerns of the various States involved in the conflict, are
taken into consideration. Accordingly, Burkina Faso
considers that the Lusaka agreements must be accepted by
all of the parties if indeed they wish to give peace a
chance.
Turning to the dispute between Ethiopia and Eritrea,
President Blaise Compaoré, during his tenure as the head of
the high-level OAU delegation and in close cooperation
with the United Nations, made every effort to promote a
peaceful settlement of this conflict, in conformity with the
mandate he was entrusted with at Ouagadougou by the
thirty-fourth Summit of Heads of State or Government, in
June 1998.
Our efforts led to the acceptance by both parties of
the Ouagadougou framework agreement, and, at the
thirty-fifth OAU Summit, held in Algiers, of the
modalities for the implementation of that agreement. We
are convinced that President Abdelaziz Bouteflika, the
current Chairman of the OAU, to whom we have passed
the torch, will strive to ensure a successful outcome to
this delicate situation. In doing so he will enjoy the
continuing and vigorous support of the OAU Secretary
General, Mr. Salim Ahmed Salim, and the cooperation of
the United Nations and all of the States that have played
a very positive and discreet role in finding a pacific
solution to the conflict between these two brotherly
countries. To this end, he will require the cooperation of
both parties and the support of all, particularly the United
Nations.
The fratricidal conflict in Angola has lasted more
than two decades, despite all of the sanctions and
measures taken against Mr. Jonas Savimbi and his
movement, UNITA. Burkina Faso is convinced that, as in
other cases — particularly in Sierra Leone and the
Democratic Republic of the Congo — it is only through
a dialogue between the parties that a just and lasting
solution can be found.
It is clear that, because of their increasingly complex
and interrelated nature, the various conflicts I have
mentioned cannot be resolved in a just and lasting way
unless the efforts of all are conjoined. This includes not
only the parties to the conflict and the international
community — meaning the United Nations — but also
the regional and subregional organizations.
In this respect, we noted, throughout our mandate as
Chairman of the OAU, the determination and commitment
of this Organization fully to discharge its responsibilities,
as evidenced by the various initiatives it has undertaken.
We stand convinced that Africa has resolutely
considered the serious consequences these multiple
conflicts entail for the economic and human development
of its population. Accordingly, at the thirty-fifth OAU
Summit in Algiers, it took the courageous and historic
decision of declaring that the year 2000 would be a year
of peace and security throughout the continent.
13


Of course, we know full well that in order for that
objective to be attained, the support of the international
community is crucial, not only at the political level, where
its backing will be needed for the implementation of our
decisions and resolutions, but also at the equally important
level of logistics and material support, technical assistance
and humanitarian considerations.
But any peace is fragile that is not backed by genuine
disarmament. That is why we support all international
initiatives in this field, in particular the Treaty on the Non-
Proliferation of Nuclear Weapons (NPT).
My country has joined in the fight against anti-
personnel mines by signing and ratifying the relevant
Convention. Burkina Faso is gratified at the growing
support of the international community for the initiative of
the Economic Community of West African States relating
to a moratorium on the production and transfer of light
weapons. Together with other members of the international
community, my country is also participating in
peacekeeping operations, in particular in the United Nations
Mission in the Central African Republic.
At the dawn of the twenty-first century, it is
distressing to note that the world economy is still
dominated and controlled by a minority of States that
manipulate its rules and the way it operates in their own
interests and to the detriment of the interests of the great
majority — the countries that make up the South.
With regard to social development, poverty has
continued to increase in developing countries, where about
1.5 billion people — one quarter of the world's population
— are living on less than $1 per capita per day. Food
security is far from guaranteed in those countries, while in
the affluent countries food is destroyed on a huge scale in
order to stabilize prices. The scarcity of drinking water
supplies and medical services condemns a third of humanity
to a life expectancy of no more than 40 years. Illiteracy
greatly limits the access of the poorest to knowledge and,
by extension, to information about how their countries are
run. The most disadvantaged and vulnerable strata —
women, children and elderly people — do not fully enjoy
the benefits of a legal protection system.
At a more general level, there are unacceptable
disparities in international economic relations between the
industrialized and the developing countries. The latter are
becoming increasingly vulnerable because of the chronic
structural imbalance in trade with the developed countries.
Despite the decisions taken by the ministerial conferences
of the World Trade Organization, the integration of the
less advanced countries into the multilateral trading
system is still an issue, particularly with regard to the
special and differentiated treatment that should be granted
to those countries. The greatest challenge in the twenty-
first century will undoubtedly be the struggle against the
marginalization of the countries of the South.
The burden of debt remains a constant concern, too,
despite the initiative of the Heavily Indebted Poor
Countries Debt Initiative and the important decisions
taken by the Group of Seven Summit in Cologne, which
I welcome.
In order to promote the genuine and lasting human
development to which all developing countries aspire, we
must work for greater justice and equity in international
trade, through the implementation of various measures,
including price stabilization and export guarantees for the
products of developing countries through the revaluation
of raw materials and the stabilization of export earnings;
index-linking of the prices of raw materials to those of
industrial products; free access for the products the South
to northern markets through the elimination of
protectionist measures; reform of the Bretton Woods
institutions to bring them into line with the needs and
preoccupations of the developing countries; and the
promotion of a genuine North-South dialogue. In this
respect, Burkina Faso welcomes with interest and
satisfaction the European initiative to hold an economic
summit next year for the European Union countries and
their African partners.
As everyone knows, we can make many plans, have
many ambitious dreams and imagine all sorts of
transformations for our world. But if we do not place
justice, equity and solidarity at the heart of all our
projects, they will remain fantasies. Justice demands, for
example, that we not starve a population through the use
of international sanctions in order to punish its
Government. Since I am touching upon that subject, I
would like to reaffirm our full solidarity with the Libyan
Arab Jamahiriya, and I hope that, as a result of the
concessions made by that country with regard to the
Lockerbie affair, the unfair sanctions against the brotherly
Libyan people will be lifted for good. Since the historic
decision at Ouagadougou, this requirement has become
imperative, in our view.
In this context, the issue of the Republic of China on
Taiwan also deserves attention. In the interests of equity
and of the principle of universality, Burkina Faso believes
14


that it is unfair virtually to ostracize 22 million Chinese
people. That is why we firmly support the initiative to
create a study group to examine the particular and
exceptional situation of the Republic of China on Taiwan
so as to determine how that entity could be represented in
the United Nations.
In that connection, in the interests of justice within
international relations, we must restructure the Organization
so that we can better respond to the demands of our time
and the expectations of humanity. If the United Nations is
to be more democratic and more just, such reform must go
to the heart of its main body, the Security Council, whose
composition and operating methods must be reviewed and
corrected. The operational capacities of the Organization —
the structures and activities linked to the promotion of
economic and social development — must also be
strengthened.
Burkina Faso believes the human being to be the
supreme measure of all things. That is why human rights
and the dignity of humankind are at the centre of our
concerns. In fact, since 1991, my country has been
steadfastly undertaking an irreversible process of
democratization that has led to several rounds of municipal,
legislative and presidential elections under conditions
recognized by international observers as being calm and
unbiased. The process is being consolidated and the culture
of democracy and citizenship in a republican system is well
under way. The stability and security of our country in the
current turbulent environment bear witness to that fact.
We believe that no price can be placed on democracy
and freedom. That is why we will spare no effort to
strengthen and extend those values. Burkina Faso intends to
make a modest contribution to building a more human
world of greater justice and solidarity, because we are
convinced that the new international order to which we all
aspire requires that political, economic and social forces
throughout the world join hands and become catalysts of
progress for the benefit of humanity.










